Citation Nr: 1216053	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO. 07-10 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence sufficient to reopen a claim for service connection for a genitourinary disorder (GU disorder), to include protein in the urine, albuminuria, hypospadias, or pheochromocytoma, has been received.

2. Entitlement to service connection for a genitourinary disorder (GU disorder), to include protein in the urine, hypospadias, or pheochromocytoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to February 1993. 

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. The Veteran attended a hearing before the undersigned in July 2010. The appeal was remanded for additional development in February 2011.

In a rating decision of October 1993, the Veteran was first denied service connection for a urology condition, abnormal urinanalysis findings. In February 2006, a rating decision found no new and material evidence to reopen a claim for service connection for abnormal urinanalysis findings and denied service connection for pheochromocytoma. In September 2006, a rating decision again found no new and material evidence to reopen a claim for service connection for abnormal urinanalysis findings. The United States Court of Appeals for Veterans Claims has held a claimant can satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability. Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). The Board finds that all of these claims are for a GU disorder, and has characterized the issue as listed on the title page of this decision.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a GU disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. Service connection for genitourinary disorder was last denied in a rating decision in October 1993; the Veteran did not file a timely appeal.

2. Evidence received since October 1993 is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a genitourinary disorder.


CONCLUSION OF LAW

New and material evidence has been presented to reopen the claim for service connection for a genitourinary disorder. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim. Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's application to reopen his claim for service connection for a psychiatric disorder is required at this time.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7105(c). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

The Veteran's claim for service connection for a GU disorder was denied in an October 1993 rating decision. The claim was denied because, while there was evidence of protein in the urine, there was no diagnosis of a current disability or ongoing treatment for a current disability. Previously considered records included statements from the Veteran, service treatment records, post-service treatment records, and a VA examination.

Evidence received since these records includes statements from the Veteran and post-service treatment records. Post-service treatment records show a diagnosis of hypospadias and a history of albuminuria. See, e.g., VA Treatment Records (Sept. 2005, Aug. 2006, & Jan. 2007). At his hearing before the undersigned, the Veteran reported that he had been diagnosed with pheochromocytoma. This diagnosis is included in recent VA treatment records. See, e.g., VA Treatment Recs (Mar. 2012). All of this evidence is new because it was not of record at the time of the prior denial of the Veteran's claim. Because evidence of a current diagnosis was one element of service connection that was not previously present, it is material for the purpose of reopening the claim. Shade, supra.

Thus, in consideration of Shade and Justus, the Board finds the new evidence is sufficient to reopen the previously denied claim.


ORDER

New and material evidence having been received, the claim for service connection for a genitourinary disorder is reopened.


REMAND
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

Service treatment records show that the Veteran had an abnormal urinalysis in February 1993, immediately prior to discharge. The Veteran contends that this has been continuous since service. Current VA and private treatment records show that the Veteran has been diagnosed with hypospadias, and microscopic hematuria and albuminuria has been noted. See, e.g., VA Treatment Recs (Jan. 2008) & Tennessee Farmer's Life Lab Results (July 2005). Previously, no definitive diagnosis of pheochromocytoma was assigned, but February 2012 VA record include this diagnosis on a "problem list." A VA examination is needed to determine the Veteran's current disabilities and their etiology. McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA must provide a medical examination when it is necessary to decide the claim).

Given the time that will pass during the processing of this remand, updated VA and private treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated private or VA treatment records. Evidence of attempts to obtain these records should be associated with the claims file.

2. Then, schedule an examination of the Veteran to determine the nature and etiology of any GU disorder, including hypospadias, pheochromocytoma, or any disorder related to protein in the urine. The claims folder and a copy of this remand must be reviewed by the examiner, and all indicated tests and studies should be performed. 

Prior to the examination, all appropriate testing should be accomplished, including, but not limited to, urinalysis.

A physical examination of the Veteran should be conducted, including an assessment of the GU system. A thorough effort should be made to assign all relevant diagnoses.

For any disorder of the GU system found, the examiner should provide an opinion as to the medical probabilities that it is at least as likely as not (50/50 probability) the result of active military service.

If it is determined that any identified GU disability, including hypospadias, is congenital in nature, the examiner should offer an opinion as to whether the appropriate classification of the disability is a disease or defect, and whether the disease or defect increased in severity in service. If there was an increase in severity of congenital disorder during service, the examiner should specify the baseline of disability that pre-existed service and the permanent, measurable level of increase in the disability that is due to service. In answering this question, the examiner should address the service and post-service medical records.

If the examiner finds that the Veteran has no diagnosable GU disorder, the examiner should explain his reasoning in detail. The examiner should discuss the Veteran's reported symptoms and past laboratory findings.

If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined, and whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

(The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. After completing the above action, the claims should be readjudicated. If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


